 46DECISIONS OF, NATIONAL LABOR_ RELATIONS BOARDThe Gemex CorporationandInternationalJewelryWorkersUnion,AFL-CIO,Local 50, Petitioner*The Gemex CorporationandDistrict#47, International Asso-ciation of Machinists,AFL-CIO,Petitioner.Cases Nos. ;?2-RC-101 and 22-RC-112.March 5, 1958DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, as amended, a consolidated hearingwas held before Herman Gelband, hearing officer. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and MembersBean and Fanning].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Employer would not stipulate that either of the Petitionersis a labor organization within the meaning of the Act. It contendsfurther that International JewelryWorkers Union, AFL-CIO,Local 50, herein called Jewelry Workers, should not be permitted torepresent the employees it seeks because of allegations by the AFL-CIO that the Jewelry Workers was.exploiting certain workers andviolating the AFL-CIO code of ethics.However, we do not deemthese matters relevant to the issues here presented as it appears theyconcern internal affairs of labor organizations and the Board has heldthat it will not concern itself with such matters.'The record disclosesthat both Petitioners exist for the purpose of dealing with employerson behalf of their employees concerning such matters as wages,grievances, hours, and other conditions of employment.Accordingly,we find that they are labor organizations within the meaning of theAct.These labor organizations claim to represent certain employeesof the Employer.*On April 2, 1958, the Board ordered that the request of Local 50 to withdraw its peti-tion in Case No 22-RC-101 be granted with prejudice to its filing a new petition for aperiod of 6 months from the date of this order, unless good cause is shown why theBoard should entertain a new petition filed prior to the expiration of such periodTheRegional Directoi approved the request of Local 50 for permission to withdraw from theballot in Case No 22-RC-112iThe heat ing officer referred to the Board motions by the Employer to dismiss the peti-tions because of alleged violations be the Petitioner in Case No 22-RC-101, of theAFL-CIO' code of ethics, and because the unit sought in Case No. 22-RC-112 is in-appropriateFor the reasons indicated hereinafter these motions are denied2See Imperial Reed of Rattan Furniture Co,117 NLRB 495 and cases cited therein120 NLRB No. 8. THE GEMEX CORPORATION47. 3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.In Case No. 22-RC-101, the Jewelry Workers seeks an electionin a unit of all production and maintenance employees excluding tooland die employees.In Case No. 22-RC-112, Local #47, InternationalAssociation ofMachinists,AFL-CIO, herein called Machinists,requests a separate election among all employees in the toolroom.TheEmployer contends that an overall production and maintenance unitincluding the toolroom employees is the only appropriate unit. It isclear that the overall production and maintenance unit is appropriatefor collective bargaining.We shall, therefore, consider whether aseparate unit of toolroom employees is also appropriate.There is nohistory of collective bargaining at this plant.The Employer is engaged at its plant in Union, New Jersey, in themanufacture of metal and leather watch bracelets and attachments.All operations are housed in a 1-story building with no dividers orpartitions between the various departments except that the toolroom,located in 1 area of the plant, has a partial partition erected primarilyto prevent work and dust from flying into the adjacent departments.There are located in the toolroom the machines usually found ina toolroom such as lathes, milling machines, drill presses, shapers,grinders, heating furnaces, and related equipment.Employed in thetoolrooni are approximately 30 toolmakers, 2 apprentices, 1 heattreater, 1 steel engraver, 1 mechanic, and 1 tool crib attendant.Thetool makers work at individual benches and furnish their own precisiontools such as micrometers, squares, and calipers.They set up theirwork from sketches, drawings, and samples and work to close to]-erances.The apprentices are serving an 8,000-hour or 4-year periodto qualify as journeyman toolmakers.The heat treater is responsiblefor hardening the tool steels after they have been fabricated.Thesteel 'engraver makes hubs and forcers and sinks the dies.The at-tendant for the tool crib, which is located in the toolroom and ismaintained principally for use of the toolroom employees, keeps toolsin order, gives them out as needed, and performs some machine work.The record does not disclose what specific duties are performed bythe machinist but he has been employed in the toolroom for over 10years.The employees in the toolroom do not interchange with otheremployees and are under the immediate supervision of two toolroomforemen who occupy an office in the toolroom area and supervise noother employees. In view of the foregoing, we find that the toolroomemployees constitute a functionally distinct and homogeneous depart- 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDmental group of employees of the type the Board customarily findsappropriate 3There are other employees in the plant who have classifications sim-ilar to those in the toolroom and who on occasion use the machinesin the toolroom.4However, they are employed in other departmentsunder separate supervision and do not affect the appropriateness ofthe toolroom unit sought.'Accordingly, we shall make no final unitdetermination at this time, but shall direct that separate elections beheld in the following voting groups at the Employer's Union, NewJersey, plant :(a)All toolroom employees including toolmakers, apprentices, heattreaters, steel engravers, mechanics, and tool crib attendants, butexcluding all other employees and supervisors as defined in the Act.(b)All production and maintenance employees, excluding all tool-room employees, office clerical and professional employees,salesmen,watchmen and guards, foremen, foreladies, executives, and super-visors as defined in the Act.If a majority of the employees in voting group (a) select theMachinists, that group will be taken to have indicated its desire toconstitute a separate bargaining unit, which the Board, under thosecircumstances, finds to be appropriate for purposes of collective bar-gaining, and the Regional Director conducting the elections is herebyinstructed to issue a certification of representatives to such unionfor such unit. In that event, if a majority of employees in votinggroup (b) select the Jewelry Workers, then the Regional Director isinstructed to issue a certification of representatives to that unionfor a unit of such employees, which the Board under the circumstancesfinds to be appropriate for purposes of collective bargaining.However, if a majority of the employees in voting group (a) donot vote for the Machinists, such group will be appropriately includedin the same unit with the employees in voting group (b) and theirvotes will be pooled with those in that voting groups If a majorityof employees in the pooled group select the Jewelry Workers, theRegional Director is instructedto issue acertificationof representa-tives to that union for such unit, which under suchcircumstances theBoard finds to be appropriate for purposes of collectivebargaining.[Text of Direction of Elections omitted from publication.]3Union Steam Pump Company,118 NLRB689;Warner Electric Brake&Clutch Com-pany,111 NLRB268;John Deere Planter Works of Deere & Company,707 NLRB 14976 These include 4 toolmakersin the productiondepartment,3 toolmakers in the in-dustrial department,and 2 machinists in the maintenance department.5 Kennard Corporation,114 NLRB 150;SpauldingFibre Co, Inc.,111 NLRB 237, 239.e If the votes are pooled, they are tobe talliedin thefollowing manner : Thevotes fortheMachinistsshall be counted as valid votes, but neither for nor against the unionseeking theproduction and maintenance employees;all other votes are to be accorded theirface value,whether forrepresentation by a union or for no union.